Case 1:20-cv-00320-JMS-DML Document 102-5 Filed 04/19/21 Page 1 of 3 PageID #: 446




                                                                           112
Case 1:20-cv-00320-JMS-DML Document 102-5 Filed 04/19/21 Page 2 of 3 PageID #: 447




                                                                           113
Case 1:20-cv-00320-JMS-DML Document 102-5 Filed 04/19/21 Page 3 of 3 PageID #: 448




                                                                           114
